NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4400-16T2

SOAD G. IBRAHIM,

        Plaintiff-Respondent,

v.

ABDEL FATTAH MAHMOUD,

     Defendant-Appellant.
____________________________

              Submitted June 26, 2018 – Decided August 21, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Morris County,
              Docket No. FM-14-1280-16.

              Celli, Schlossberg, De Meo & Giusti, PC,
              attorneys for appellant (Katherine E. Giusti,
              on the brief).

              Respondent has not filed a brief.

PER CURIAM

        Defendant Abdel Fattah Mahmoud appeals from the May 5, 2017

Family Part order, which denied without prejudice his motion to

terminate alimony.        On appeal, Mahmoud contends, in part, that the
trial court lacked jurisdiction to award alimony to plaintiff Soad

G. Ibrahim.     We affirm.

      The parties were married in Egypt, and divorced in Egypt

pursuant to an Egyptian certificate of divorce recorded on November

16,   2002.     Ibrahim   was   not   awarded   alimony    in   the   divorce

proceeding.     After the parties moved to New Jersey, Ibrahim filed

a motion for an order registering the Egyptian divorce here and

awarding her alimony. Mahmoud was served with, but did not oppose,

the motion.     In an August 2, 2016 order, the trial court granted

the motion, registered the Egyptian divorce in New Jersey, and

awarded Ibrahim temporary alimony of $800 per month, effective May

10, 2016.     The parties filed several motions thereafter regarding

the alimony award.        The court entered several orders, which

terminated and then reinstated the alimony award.

      On January 31, 2017, Mahmoud filed yet another motion to

terminate alimony, arguing the court lacked jurisdiction to award

alimony, Ibrahim was not entitled to alimony, and he was unable

to pay.     In a May 5, 2017 order, the court denied the motion and

made findings of fact and conclusions of law in a comprehensive

written statement of reasons. This appeal followed.

      As a threshold matter, Mahmoud's notice of appeal states he

is only appealing from the May 5, 2017 order.             "[I]t is only the

judgments or orders or parts thereof designated in the notice of

                                      2                               A-4400-16T2
appeal which are subject to the appeal process and review."

Pressler & Verniero, Current N.J. Court Rules, cmt. 6.1 on R. 2:5-

1(f)(1) (2018); see also 1266 Apartment Corp. v. New Horizon Deli,

Inc., 368 N.J. Super. 456, 459 (App. Div. 2004).            Thus, Mahmoud's

challenge to prior orders entered in this matter is not properly

before this court.       See W.H. Indus., Inc. v. Fundicao Balancins,

Ltda, 397 N.J. Super. 455, 458 (App. Div. 2008).            Accordingly, we

limit our review to the May 5, 2017 order.

     Mahmoud does not contest the validity of the Egyptian divorce

or challenge the order registering the certificate of divorce in

New Jersey.    Rather, he argues the court lacked jurisdiction to

award alimony because the parties were divorced in Egypt and he

was not subject to personal jurisdiction in New Jersey because

there was no evidence he resided or owned property here at the

time of the divorce.      This argument lacks merit.

     "Whether it is appropriate for a court to exert personal

jurisdiction is not examined from a standpoint of what disputes

the forum may have an interest in adjudicating, but is instead

guided by the fairness of the choice of forum from the defendant's

viewpoint."    Tatham v. Tatham, 429 N.J. Super. 502, 509-10 (App.

Div. 2013).        "That is, the court must look to a defendant's

connection    to   the   forum   and   whether   it   is   fair   --   in   the

constitutional sense -- for the defendant to be haled into the

                                       3                               A-4400-16T2
forum to litigate the dispute."          Id. at 510 (citation omitted).

As we held:

           In the matrimonial context, the test is the
           same; the court must examine whether there is
           "a sufficient connection between the defendant
           and the forum State to make it fair to require
           defense of the action in the forum," which
           involves   a   consideration   of  whether   a
           defendant has had the requisite minimum
           contacts with New Jersey, and whether the
           exercise of jurisdiction comports with "fair
           play and substantial justice[.]"

           [Ibid. (citations omitted).]

"These principles are designed to ensure that a defendant is not

unfairly burdened with litigating in a distant or inconvenient

forum and that the forum does not exceed the rightful limits of

its sovereignty."     Ibid. (citation omitted).

     The record in this case confirms that Mahmoud               lived in

Chester, New Jersey throughout this matter.            Accordingly, the

court had in personam jurisdiction over him and authority to award

alimony to Ibrahim.    See   N.J.S.A. 2A:34-8 (providing that "[t]he

Superior Court shall have jurisdiction of an action for alimony

and maintenance when the defendant is subject to the personal

jurisdiction of the court, is a resident of this State, or has

tangible   or   intangible   real   or   personal   property   within   the

jurisdiction of the court").

     Affirmed.


                                     4                            A-4400-16T2